R.,_"AL                                                                               05/08/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 20-0259


                                        DA 20-0259
                                                                               FILED
 STATE OF MONTANA,                                                            MAY 0 8 2020
                                                                           Bowen Greenwooa
              Plaintiff and Appellee,                                    Clerk of Suprerne
                                                                                           Coun
                                                                            State of Montana


       v.                                                          ORDER

DAVID JOSEPH CORD,

              Defendant and Appellant.



      As a self-represented litigant, David Joseph Cord filed a Notice of Appeal with this
Court on May 7, 2020, after initially filing it in the Fifteenth Judicial District Court,
Roosevelt County. He has also filed a "Motion to Waive Fees and Appointment of the
Appellate Defender." As grounds, Cord states that he is incarcerated and that he is unable
to afford counsel to represent him. We observe that he also filed a Notice of Transcripts
Deemed Necessary for Appeal.
      This Court secured a copy ofthe District Court's February 28, 2020 final judgment
in Cause No. DC-18-37. Cord appeals a Judgment and Sentence, where the District Court
sentenced Cord to the Department of Corrections for forty years with thirty-five years
suspended for felony sexual assault following a jury trial. Cord was represented by
counsel.
      Cord has a recent felony conviction, and he may be entitled to appointment of
counsel in this appeal. Section 46-8-103(1), MCA. Therefore,
      IT IS ORDERED that Cord's Motion for Appointment of Counsel is GRANTED.
      The Appellate Defender Division shall have thirty days from the date of this Order
within which to file either a Notice of Appearance or a Motion to Rescind this Order
appointing counsel. In the event the Appellant qualifies for appointed counsel, the
Appellate Defender Division shall immediately order transcripts.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Division, to counsel ofrecord, and to David Joseph Cord personally.
      DATED this          day of May,2020.
                                              For the Court,




                                                           Chief Justice




                                          2